Citation Nr: 0023857	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active duty for training from July to 
September 1988 and active duty from September 1989 to March 
1995.  The record shows that the veteran had 2 months of 
additional unspecified active service prior to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the RO 
which granted service connection for a low back disorder and 
assigned a 10 percent evaluation effective from March 7, 
1995, and denied service connection for residuals of a right 
ankle injury.  

By rating action in November 1999, the RO assigned an 
increased rating to 20 percent for the veteran's low back 
disorder, effective from March 7, 1995 (the day following the 
veteran's discharge from service), and denied service 
connection for sinusitis.  The veteran and his representative 
were notified of this decision and did not appeal the denial 
of service connection for sinusitis.  A Supplemental 
Statement of the Case (SSOC) addressing the issues involving 
the lumbar spine and right ankle disability was issued in 
November 1999.  

Thereafter, in a letter received in November 1999, the 
veteran stated that he was "only appealing the 2nd issue 
[shown on the November 1, 1999 SSOC]: that of service 
connection for a right ankle injury."  The Board interprets 
the veteran's statement as a desire to withdraw the issue of 
an increased rating for his service-connected low back 
disability.  

In a statement received in April 2000, the veteran raised the 
additional issues of service connection for hearing loss and 
tinnitus.  These issues are not in appellate status and are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran has submitted medical evidence of a nexus 
between current symptoms and service, and he has alleged that 
the symptoms were caused by a right ankle injury in service.  

2.  The veteran's claim for service connection for residuals 
of a right ankle injury is plausible.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for residuals of right ankle injury.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 219 
(1999)(en banc).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's claim 
of service connection for residuals of right ankle injury is 
well grounded.  The service medical records associated with 
the claims file in May 1998 show that the veteran sustained 
an injury to his right ankle in April 1993, while in service.  
The service medical records indicate that while an x-ray 
study was interpreted as showing no evidence of a fracture, a 
progress note dated the same date indicated that the examiner 
who reviewed the x-ray thought that there was a possible 
fracture of the right calcaneus.  The veteran's right ankle 
was placed in a plaster cast for three weeks, and then in an 
air cast for two weeks.  

The veteran asserts that he is bothered by right ankle pain, 
particularly during cold weather, and believes that his 
current symptoms are related to the injury in service.  The 
evidence of record includes a diagnosis of chronic right 
ankle pain secondary to apparent previous ankle fracture 
offered on a May 1995 VA examination report.  While the 
examiner's subsequent comment that there was no "current" 
functional disability raises a question as to whether there 
is any current residual disability, the fact remains that the 
evidence, on its face, satisfies the requirements of a well 
grounded claim.  That is, the veteran has a medical diagnosis 
of a disability; there is evidence of an injury in service, 
and a medical professional has connected the veteran's 
current disability to the injury in service.  In this regard, 
it is noted that the only episode of a right ankle injury was 
in service.  The physician who diagnosed the appellant as 
having pain as a residual of this injury was apparently aware 
of no other event(s) of right ankle trauma.  Hodges v. West, 
13 Vet. App. 287 (Jan. 12, 2000); appeal filed, No. 00-7111 
(Fed. Cir. docketed Apr. 26, 2000).  It is also noted that 
while pain is not a diagnosis (See Sanchez-Benitez v. West, 
13 Vet. App. 282 (Dec. 29, 1999), the examiner appeared to 
attribute the pain to a diagnosed disability of residuals of 
a right ankle injury.  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  


ORDER

To the extent that a well-grounded claim for service 
connection for residuals of right ankle injury has been 
submitted, the appeal is granted to this extent only.


REMAND

As the veteran's claim of service connection for residuals of 
right ankle injury has been found to be well grounded, the VA 
has a duty to assist him in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, the duty to assist requires obtaining a medical 
opinion to confirm the current diagnosis of the right ankle 
disability and to determine whether such disability had its 
onset in service.  

In light of the above, the Board finds that additional 
development is necessary prior to entering a final 
determination on this issue.  Accordingly, the case is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for any residuals of a right 
ankle injury since his discharge from 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
correct diagnosis of any right ankle 
disability and its relationship to the 
right ankle injury in service.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated testing 
should be conducted.  The examiner should 
identify any current right ankle 
symptomatology, diagnose any existing 
right ankle disability and render an 
opinion as to whether it is at least as 
likely as not that any identified 
disability of the right ankle is related 
to the injury in service.  The physician 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  In formulating a 
response, the physician should utilize 
the standard of proof which is the 
underlined phrase in the question posed 
above.  The findings should be typed or 
otherwise recorded in a legible manner. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



